           Case 3:19-cv-07651-EMC Document 177 Filed 06/10/20 Page 1 of 2




 1                             UNITED STATES DISTRICT COURT
 2                       NORTHERN DISTRICT OF CALIFORNIA
 3

 4
     INTEL CORPORATION, APPLE INC.,
 5
                                Plaintiffs,   Case No. 3:19-cv-07651-EMC
 6
          v.
 7                                            [PROPOSED] ORDER
     FORTRESS INVESTMENT GROUP LLC,           GRANTING UNOPPOSED
 8   FORTRESS CREDIT CO. LLC, UNILOC 2017     REQUEST OF THE UNITED
     LLC, UNILOC USA, INC., UNILOC            STATES TO PARTICIPATE AT
 9   LUXEMBOURG S.A.R.L., VLSI                THE JUNE 18 HEARING
10   TECHNOLOGY LLC, INVT SPE LLC,
     INVENTERGY GLOBAL, INC., DSS
11   TECHNOLOGY MANAGEMENT, INC., IXI          Hon. Edward M. Chen
     IP, LLC, and SEVEN NETWORKS, LLC,
12
                                Defendants.
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
      Case No. 3:19-cv-07651                         [PROPOSED] ORDER GRANTING UNOPPOSED
                                                     REQUEST OF THE UNITED STATES TO
                                                     PARTICIPATE AT THE JUNE 18 HEARING
          Case 3:19-cv-07651-EMC Document 177 Filed 06/10/20 Page 2 of 2




 1          Having considered the parties’ submissions, the record, and the applicable law, the
 2   Court GRANTS the Unopposed Request of the United States to Participate at the June 18
 3   Hearing.
 4
         IT IS SO ORDERED.
 5

 6
         DATED: June 10, 2020
 7
                                                  EDWARD M. CHEN
 8                                                UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
     Case No. 3:19-cv-07651                         1       [PROPOSED] ORDER GRANTING UNOPPOSED
                                                            REQUEST OF THE UNITED STATES TO
                                                            PARTICIPATE AT THE JUNE 18 HEARING
